Order, Supreme Court, Bronx County (Patricia Anne Williams, J.), entered April 7, 2005, which denied defendant’s motion for sum*226mary judgment dismissing the complaint, unanimously affirmed, without costs.
An issue of fact exists as to whether the infant plaintiff was, at the time of his fall, in defendant church’s custody and control, such that defendant owed him a duty of adequate supervision (see Pratt v Robinson, 39 NY2d 554, 560 [1976]; Ramo v Serrano, 301 AD2d 640, 641 [2003]), whether such duty was breached, and, if so, whether the infant plaintiffs injuries were foreseeable (see Mirand v City of New York, 84 NY2d 44, 49 [1994]). Concur—Tom, J.E, Mazzarelli, Andrias, Sweeny and Malone, JJ.